Case: 10-50705     Document: 00511517076          Page: 1    Date Filed: 06/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2011
                                     No. 10-50705
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ERIC DANIEL PINON,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 4:10-CR-57-10


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Eric Daniel Pinon challenges his 97-month sentence for aiding and
abetting possession with intent to deliver between 100 and 1000 kilograms of
marijuana. He asserts that his trial counsel was ineffective for failing during
sentencing to re-urge his written objection to the presentence report’s
recommendation that Pinon be denied a downward adjustment for acceptance
of responsibility.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-50705    Document: 00511517076     Page: 2   Date Filed: 06/22/2011

                                  No. 10-50705

      Claims of ineffective assistance of counsel generally “cannot be resolved
on direct appeal when [they have] not been raised before the district court since
no opportunity existed to develop the record on the merits of the allegations.”
United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006). Because the
record before us is not sufficiently developed, we decline to address the issue on
direct appeal. See id.
      Additionally, Pinon asserts that the district court erred under Rule 32 of
the Federal Rules of Criminal Procedure by failing to rule on his written
objection. We find no plain error, as the court adopted the presentence report.
See United States v. Carreon, 11 F.3d 1225, 1231 (5th Cir. 1994).
      AFFIRMED.




                                        2